DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to the embodiment of Figs. 1-17, including Claims 1-5, 7, and 8, in the reply filed on 01/11/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being elected to a nonelected Species II. 

Status of the Claims
Claims 1-8 are pending.
Claim 6 is withdrawn from consideration.
Claims 1-5 and 7-8 are rejected.

Specification
The disclosure is objected to because of the following informalities: 
Page 6, in lines 3-7, recites, “As illustrated in FIG. 8, since the bearings 42, 43, 44, and 46 are provided near the bottom of the block body 41 and the block body 41 has a rectangular parallelepiped shape, adjacent 2 blocks 40, when linearly arranged, abut against each other in end faces of the blocks and restrained from rotating further upward, while the blocks are allowed to rotate downward”, which contains grammatical errors and could be revised. The Examiner recommends: --As illustrated in FIG. 8, since the bearings 42, 43, 44, and 46 are provided near the bottom of the block body 41 and the block body 41 has a rectangular parallelepiped shape, two adjacent blocks 40, when linearly arranged, abut against each other in end faces of the blocks and are restrained from rotating further upward, while the blocks are allowed to rotate downward--, or some variation. 
Page 6, in lines 15-16, recites, “With the arm unit 20 is in the retracted state, the most part of the block train 30 is contained in the housing 10”, which contains grammatical errors and could be revised. The Examiner recommends either: -- With the arm unit 20 in the retracted state, most of the block train 30 is contained in the housing 10-- or --When the arm unit 20 is in the retracted state, most of the block train 30 is contained in the housing 10--, or some variation. 
Page 10, in lines 13-17, recites, “As a matter of course, since the entrance/exit position Pe for the block train 30 and the leading end position Pc are fixed by the restraining structure and the fixing mechanism, the block train 30 is less easily deflect up-and-down and right-and-left between the restraining structure and the fixing mechanism”, which contains grammatical errors and could be revised. The Examiner recommends --As a matter of course, since the entrance/exit position Pe for the block train 30 and the leading end position Pc are fixed by the restraining structure and the fixing mechanism, the block train 30 is less easily deflected up-and-down and right-and-left between the restraining structure and the fixing mechanism--, or some variation. 
Page 10, in lines 19-23, recites, “In other words, depending on the installation site, the linear expansion mechanism 1 is not only to be installed vertically on a floor, but also to be installed horizontally on a wall or hung from a ceiling, and can operate normally in any of the various installation postures as those described above”, which contains grammatical errors and could be revised. The Examiner recommends --In other words, depending on the installation site, the linear expansion mechanism 1 is not only able to be installed vertically on a floor, but also able to be installed horizontally on a wall or hung from a ceiling, and can operate normally in any of the various installation postures as those described above--, or some variation. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanism” of claim 1, lines 5-6, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a mechanism configured to deliver and draw the block train along the coupling direction” in lines 5-6 of Claim 1, discussed by at least page 6, lines 16-20 of the instant Specification (i.e., “[a]s a drive mechanism, any mechanism is adopted”); 
“a fixing mechanism configured to fix a relative position of a leading end position of the block train” in lines 7-10 of Claim 1, discussed by at least page 8, lines 23-25 of the instant Specification (i.e., “a plurality of cylindrical bodies 21, 22, 23, and 24, assembled in a multi-stage nested structure”); 
“a restraining structure configured to restrain the entrance/exit position” in lines 3-4 of Claim 2, discussed by at least page 7, lines 24-28 of the instant Specification (i.e., “[a] typical example of the restraining structure 50 is a holder 50 that has a rectangular-cylindrical shape that matches the shape and outer dimensions of the block 40”). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-5 and 7-8 are objected to because of the following informalities:  
Claim 1, in line 10, recites “2” which should be –two--.  
Claim 2, in line 5, recites “2” which should be –two--. 
Claim 8, in line 3, recites “2” which should be –the two--. 
Claims 2-5 and 7-8 inherit the deficiencies of the respective parent claims by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claim limitations “a mechanism configured to deliver and draw the block train along the coupling direction” in lines 5-6 of Claim 1 and “a restraining structure configured to restrain the entrance/exit position” in lines 3-4 of Claim 2 respectively invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the respective structure, material, or acts to the functions. 
Specifically regarding the “mechanism” of Claim 1, the instant Specification, in lines 16-20 of page 6, recites, “[a]s a drive mechanism, any mechanism is adopted such as a rack and pinion mechanism and a ball screw mechanism”. The instant figures do not appear to be limiting, in that no element is shown that can be mapped to the disclosed drive mechanism. Plainly, the disclosure does not limit the scope of the limitation, insomuch as the disclosed (page 6, lines 16-20) scope of “any mechanism” is extensive and the disclosed examples (i.e., “such as …”) are open-ended. 
Specifically regarding the “restraining structure” of Claim 2, the instant Specification, in lines 24-28 of page 7, recites “[a] typical example of the restraining structure 50 is a holder 50 that has a rectangular-cylindrical shape that matches the shape and outer dimensions of the block 40”. The instant figures (e.g., figs. 10-12) show the exemplary embodiment of a rectangular-cylindrical shaped holder 50 with an internal structure that matches the shape/dimensions of block 40. However, the disclosure does not limit the scope of the limitation, insomuch as the single disclosed example (i.e., “[a] typical example”) is open-ended. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claims so that the respective claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the respective structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 5-6, recites “a mechanism configured to deliver and draw the block train along the coupling direction”, which is unclear as the scope of the claim is indeterminate. As noted above, the limitation has invoked 35 USC 112(f) and the disclosure is not sufficient to determine the scope of the corresponding structure, material, or acts for performing the entire claimed function (see explanation of claim interpretation under 35 USC 112(f)). Further, the figures do not appear to show any structure which can limit the broadest reasonable interpretation of the claimed mechanism. For the purposes of examination, the limitation is broadly interpreted to include any structure that is capable of driving a block train, to include motors or gearing. 
Claim 2, in lines 3-4, recites, “a restraining structure configured to restrain the entrance/exit position”, and, as the limitation has invoked 35 USC 112(f), the scope has been found to be indeterminate. As noted above, the limitation has invoked 35 USC 112(f) and the disclosure is not sufficient to determine the scope of the corresponding structure, material, or acts for performing the entire claimed function (see explanation of claim interpretation under 35 USC 112(f)). For the purposes of examination, the limitation is narrowly interpreted to include only the disclosed exemplary embodiment of “a holder 50 that has a rectangular-cylindrical shape that matches the shape and outer dimensions of the block 40” (instant Specification, page 7, lines 24-28), as most clearly shown in instant figs. 10-12. 
Claim 7, in lines 2-4, recites, “the blocks are coupled in such a way that abutment of the front and trailing end faces of adjacent blocks against each other restricts forward rotation but allows inverse rotation while the block train is linearly arranged”, which is unclear. First, the instant Specification, in lines 26-30 of page 10, discloses, “an external force and a load applied in a direction parallel to the cylinder center line C1 can securely be received by the blocks 40, the front and trailing end faces of which abut against each other when the blocks 40 are linearly arranged to form a rigid body. Loads applied in 2 directions orthogonal to the cylinder center line C1 are received by a plurality of cylindrical bodies 21, 22, 23, and 24 assembled in a multi-stage nested structure.” Plainly, by the disclosure, the abutting block faces only oppose axial loads, and the bodies 21-24 are the mechanism which restricts radial/transverse loads (i.e., the loads which would cause rotation of the blocks beyond “linear”). Therefore, it is unclear how the disclosed structure performs the claimed operation, i.e. how the abutting faces of the blocks restrict rotations when all torques are received by the cylindrical bodies. Second, the claim has not defined the direction of “forward”, which makes the intended structural relationship indeterminate. For instance, it is unclear if the “forward” direction, i.e. as oriented in instant figure 5, is clockwise, counter-clockwise, or perpendicular to the rotational axis of the hinge pin. Third, the terminology “inverse rotation” is not immediately recognized as a term of the art and the Specification does not appear to give a special definition for the phrase. For instance, it is unclear if the phrasing is intending to define a rotation that is opposite to forward (e.g., a backward rotation, where “forward” is in the clockwise direction and “backward” is in the counter-clockwise direction) or a direction that is perpendicular to forward. For the purposes of examination, the phrasing is interpreted in light of figure 5 as meaning that adjacent blocks can be respectively rotated about a limited angular range, i.e. from the “bent” position left of 13 as shown in figure 5 up to the abutting arrangement right of 13 as shown in figure 5, and that the abutment of the block faces prevent counter-clockwise rotation beyond linear.  
Claim 8, in line 5, recites, “or the plurality of cascaded linear motion guide mechanism”, which lacks antecedent basis in the claim. Further, Claim 6, which has similarly-worded structure (i.e., “a plurality of linear motion guide mechanisms” of lines 2-3), has been withdrawn from consideration pursuant to an election without traverse (see Election/Restrictions, elsewhere above). For the purposes of examination, the limitation “or the plurality of cascaded linear motion guide mechanism” is considered to be structure of a non-elected species and is not examined.  
Claims 2-5 and 7-8 inherit the deficiencies of the respective parent claims by nature of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krogen et al. (WO 2019/110724), in view of Yahiro (JP 62-148186).
Regarding claim 1, Krogen discloses a linear expansion mechanism (the embodiment of fig. 13) comprising: a block train (1) made up of a plurality of blocks (2) coupled (via hinge 4) along a coupling direction (fig. 13 shows the claimed arrangement, where arm modules 2 are coupled via hinges 4 along a longitudinal direction that is horizontal); 5a housing (30) for containing (fig. 13 shows both 1 and 8 within the space between 30a; see also paras. 51 and 80) the block train (1); a mechanism (the scope of the phrase “mechanism” is interpreted to include “any mechanism” as described by page 6, lines 16-20 of the instant specification and equivalents, and therefore is met by the arm drive arrangement 7, insomuch as the arm drive arrangement 7 is a motorized arrangement configured to move the arm 1 out towards the extended position and back into the retracted position by para. 50) configured to deliver and draw (paras. 50, 57-58) the block train (1) along the coupling direction (fig. 13 shows the block train 1 extending along the longitudinal direction of the chain, i.e. also the horizontal direction).  

    PNG
    media_image1.png
    398
    348
    media_image1.png
    Greyscale

Further, Krogen discloses, in a separate embodiment, a vertical movement arrangement (figs. 19-21) configured to move the arm support arrangement 8 vertically (para. 95), where the tower 30 comprising a plurality of tower modules 30b that are telescopically movable with respect to each other via a rigid chain actuator 60. The arm support 8 is omitted in the drawings but would be typically fixed to the uppermost tower module 30b (para. 96). As evidenced by Krogen, the benefit of enclosing the chain 63 by the telescoping arrangement 30b is to reduce the exposure of the parts to impurities and to reduce the exposure of personnel to the hazard of moving parts (para. 98). 

    PNG
    media_image2.png
    468
    611
    media_image2.png
    Greyscale

However, Krogen lacks the explicit disclosure of a fixing mechanism (i.e., where the scope of the phrase “fixing mechanism” is interpreted to include instant arm 20 as described by page 8, lines 23-25 of the instant specification and equivalents) configured to fix a relative position of a leading end position of the block train delivered from the housing relative to an entrance/exit 10position located on the housing at which the block train enters and exits the housing, the relative position being fixed with respect to 2 directions orthogonal to the coupling direction of the block train. 
Yahiro is in the related field of telescopic feeding and pulling devices and teaches, in at least figure 2, an arrangement of telescoping pipes 9 that enclose a train of chain links 2, where the leading end position of the train of chain links 2 is fixed to the innermost-nested pipe 9. 

    PNG
    media_image3.png
    420
    729
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the telescoping arrangement as taught by Yahiro in combination with the structure disclosed by Krogen, in order to enclose the arm modules 2 of Krogen within the telescoping pipes 9 of Yahiro, for the expected advantage of reducing the exposure of the chain/driving parts to impurities and/or reducing the exposure of personnel to the hazard of moving parts (Krogen, para. 98). 
Thereafter, the combination, as suggested, meets the claimed limitations as follows: a fixing mechanism (the scope of the phrase “fixing mechanism” is interpreted to include instant arm 20 as described by page 8, lines 23-25 of the instant specification and equivalents, and therefore is met by Yahiro’s plurality of nested pipes 9) configured to fix a relative position (the limitation is met by the nested pipes 9 of Yahiro, insomuch as figure 2 shows the pipes 9 linearly telescoping) of a leading end position (Yahiro’s fig. 2 shows the attachment point of link 2 to the innermost pipe 9) of the block train (Krogen’s arm 1, as combined) delivered from the housing (Krogen’s tower 30) relative to an entrance/exit 10position (Krogen’s fig. 13 shows the position of orifice 6) located on the housing (Krogen’s tower 30) at which the block train (Krogen’s arm 1) enters and exits the housing (Krogen’s fig. 13 shows the arm 1 entering/exiting from orifice 6), the relative position being fixed with respect to 2 directions orthogonal to (the combination meets the claimed limitation, at least insomuch as Yahiro’s nested pipes 9 are shown telescoping linearly with respect to the housing 7 and Krogen’s arm 1 is also shown extending linearly from the tower 30; therefore, one of ordinary skill in the art would expect the combined structure to extend linearly) the coupling direction (i.e., the horizontal direction as shown in Krogen’s fig. 13) of the block train (Krogen’s arm 1, as combined).
Regarding claim 2, the combination of Krogen and Yahiro suggests the linear expansion mechanism according to claim 1, further comprising (mapping to Krogen) a restraining structure (the scope of the phrase “retaining structure” is interpreted to include instant holder 50 as described by page 7, lines 24-28 of the instant specification and equivalents, and therefore includes the arm support arrangement 8 with arm guide orifice 6, insomuch as the arm guide orifice 6 defines the longitudinal position where the straight portion of the arm 1 leaves the arm support arrangement 8 by para. 54) configured to restrain (para. 54) the entrance/exit position (i.e., the position of 6) located on the housing (30) at which the block train (1) enters and exits the housing (30) with respect to the 2 directions (the limitation is met by the orifice 6 described by para. 54 and shown in fig. 13, insomuch as the orifice 6 defines a rectangular opening where the arm 1 enters or exits the support 8).  
Regarding claim 3, the combination of Krogen and Yahiro suggests the linear expansion mechanism according to claim 1, wherein (mapping to Yahiro as combined and motivated above, unless otherwise noted) the fixing mechanism (9) is constituted by (the scope of the phrase “constituted by” is considered to be synonymous with “comprising”) a plurality of cylindrical bodies (9) assembled in a multi-stage nested structure (fig. 2 clearly shows the claimed nested structure of pipes 9), a tail-end cylindrical body (fig. 2 shows the outermost pipe 9) among the plurality of cylindrical bodies (9) is fixed to (as combined, fig. 2 shows the claimed arrangement, where the outermost pipe 9 is shown fixed to main body 7) the housing (Krogen’s tower 30), and a leading end (fig. 2 shows the extended portion of links 2) of the block train (Krogen’s arm 1, as combined) is connected to a forefront-end cylindrical body (as combined, fig. 2 shows the claimed arrangement, where the links 2 are connected to the innermost pipe 9) among the plurality of cylindrical bodies (9).  
Regarding claim 4, the combination of Krogen and Yahiro suggests the linear expansion mechanism according to claim 3, wherein the block train (Krogen’s arm 1, as combined) is inserted into (as combined, Yahiro’s fig. 2 shows the claimed arrangement, where the links 2 are within the pipes 9) the cylindrical bodies (Yahiro’s pipes 9).  
Regarding claim 5, the combination of Krogen and Yahiro suggests the linear expansion mechanism according to claim 4, wherein the block train (Krogen’s arm 1, as combined) is offset with respect to a center line (as combined, Yahiro’s fig. 2 shows the claimed arrangement, where the links 2 are attached offset with respect the pipes 9) of the cylindrical bodies (Yahiro’s pipes 9).  
Regarding claim 7, the combination of Krogen and Yahiro suggests the linear expansion mechanism according to claim 1, wherein (mapping to Krogen) the blocks (2) are coupled (via hinge 4, most clearly shown in figs. 11-12) in such a way that abutment of the front (16) and trailing (15) end faces of adjacent blocks against each other (rear end surface 15 is configured to abut against a front end surface 16 when in the straight/extended configuration, para. 78) restricts forward rotation (by para. 78, pivot restriction means comprises abutting surfaces 15 and 16 to only allow rotation of arm 1 in one direction, i.e. to prevent rotation beyond the linear extension) but allows inverse rotation while the block train is linearly arranged (as best understood, fig. 13 shows the claimed arrangement as also described by paras. 49 and 78, where the arm 1 can bend in one direction only, so is shown extended substantially-straight in the longitudinal direction, i.e. restricting rotation, but allows rotation into the support 8 as shown).  
Regarding claim 8, the combination of Krogen and Yahiro suggests the linear expansion mechanism according to claim 1, wherein a load applied (as combined, a load applied along the axial direction of the assembly is necessarily received by Krogen’s modules 2 by Newton’s laws of motion, insomuch as the adjacent faces 15, 16 of each module 2 are in abutting contact, and Krogen’s arm 1 is in abutting contact with Yahiro’s innermost pipe 9) in the coupling direction (i.e., parallel to the horizontal direction as shown in Krogen’s fig. 13) is received by the block train (Krogen’s arm 1), and loads applied (as combined, a load applied transverse to the axial direction will necessarily be received by Yahiro’s pipes 9, insomuch as Yahiro’s pipes 9 surround Krogen’s arm 1 in the combination) in 2 directions orthogonal to the coupling direction (i.e., perpendicular to the horizontal direction as shown in Krogen’s fig. 13) are received by the plurality of cylindrical bodies (Yahiro’s pipes 9) assembled in a multi-stage nested structure (Yahiro’s fig. 2 shows nested pipes 9) or the plurality of cascaded linear motion guide mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roden et al. (US 5,970,701) shows, in at least figs. 4-4e, various configurations of abutting surfaces 14 and 16 between links 10 of a chain that is movable in one direction but restricted in movement in another direction. 

    PNG
    media_image4.png
    414
    535
    media_image4.png
    Greyscale

Graham (WO 2009/130444) shows, in at least figs. 1a-2, a control arrangement for controlling the position of control links 32 in each segment 34 of an arm mounted to a housing, where a deployment path for the arm is defined in the housing by a guide 16 that constrains the arm as shown. 

    PNG
    media_image5.png
    818
    600
    media_image5.png
    Greyscale

Jang (WO 2019/093718) shows separate embodiments in at least figs. 4b and 6, showing a block chain driving mechanism (fig. 4b) and a telescoping linear extension device (fig. 6). 


    PNG
    media_image6.png
    323
    591
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    393
    674
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658